Title: Code Used in Correspondence between John Adams, Francis Dana, and James Searle, 14 January 1781
From: Searle, James
To: Adams, John




ca. 14 January 1781



Mr. Dana and J. Searle Cyphers
AZ. Congress
Francisco—Deane
Macedon—Alexander
RR—Bancroft
X—Williams
D.D—Franklin
D.D.J—Franklin Junr.
SS—Foulke
Missa—Jay
Merry—Carmichael
Snapo—Chamont
Adventure—Beaumarchis
Renardo—Gerard
Angelica—Vergenes
De Novo—De Castres
Grex—States General
Grego—Stadholder
Steady—Mr. Adams
Funn—J. Searle
Dortje—Regency of Ams.
N Knobb—Van Berkle
Swivel Eye J. D. Neufville
V—Arthur Lee
Brux—Mr. Izard
Indiana—Gillon



Discardo—Sartin

Fornicatio—Sr. Jos. Yorke

Additions.

Nestor—Dumas
